DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/remarks filled on 03/08/2022, with respect to the claims 1, 10 and 19 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.

Reason for Allowance
Claims 1, 10 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 19, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “a camera device configured to capture an object to generate first video stream data having a first format, wherein under the Miracast mode, the processing circuit is further configured to repack the first video stream data into second video stream data having a second format, and the processing circuit transmits the second video stream data to the first external device via the wireless signal transmission device, in order to play the second video stream data by the first external device; wherein the processing circuit is further configured to control the wireless signal transmission device to issue a connection request to the at least one external device, and the wireless signal transmission device is further configured to determine a group owner by negotiating with the at least one external device in response to receiving a response from the at least one external device in order to establish a connection with the at least one external device.” 
	The first closest prior art, Subramaniam et al. (US Pub. No.: 2014/0334381 A1) discloses wireless communication devices are provided with direct video and audio streaming capability. The streaming capability may support overlays, and seek functionality. Some implementations include incorporation of these features into devices with a mirroring display mode such as Miracast.
	The second closest prior art, Bhamidipati et al. (US Pub. No.: 2014/0120829 A1) discloses a method of transmitting media data from a source device, the method comprising establishing, with the source device, a first communication session between the source device and a sink device comprising a vehicle head unit, wherein the first communication session conforms to a communication protocol. The method also comprises discovering, with the source device and by the first communication session, the sink device. The method further comprises, during operation of the first communication session, establishing with the source device a second communication session between the source device and the sink device, wherein the second communication session conforms to a wireless display protocol. The method also comprises transmitting, using the second communication session, media data from the source device to the sink device for output to an interface of the sink device
	The third closest prior art, Graf et al. (US Pub. No.: 2014/0256407 A1) discloses a system and method for controlling an electronic gaming machine (“EGM”) from a mobile device during a remote access play session. The EGM is switched between a local access mode in which the inputs on the EGM are active and a remote access mode in which the inputs on the EGM are de-activated and a player interfaces the EGM using a mobile device such as a smartphone or a tablet computer. During remote access play sessions, all critical game play operations continue to be performed exclusively on the EGM and not on the mobile device. Critical game play operations include random number generation and determination of game outcome. Game content, including video, screenshot images and audio of the game are transmitted to the mobile device for display to the player. Player input and selections are made on the mobile device.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1, 4 and 7-8 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465